UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6411


ROBERT FROST, JR.,

                  Plaintiff - Appellant,

             v.

G. TONEY, Officer, #03167, Lee Correctional Institution, in
his individual and official capacity,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Chief
District Judge. (8:07-cv-00108-JFA)


Submitted:    April 30, 2009                  Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Frost,    Jr.,   Appellant  Pro   Se.     Marshall     Hodges
Waldron, Jr., Beaufort, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Frost, Jr., appeals from the district court’s

order   entered      in     accordance       with       the   jury’s      verdict      finding

unanimously for the Defendant in Frost’s 42 U.S.C. § 1983 (2000)

action alleging excessive use of force.

            We will reverse a jury’s verdict only when there is a

complete      absence     of    probative         facts       to    support      the    jury’s

conclusions.         Sherrill White Constr., Inc. v. South Carolina

Nat’l Bank, 713 F.2d 1047, 1050 (4th Cir. 1983).                              The “verdict

must stand if, taking the evidence in the light most favorable

to Defendant, there is ‘any substantial evidence’ to support

it.”    Vodrey v. Golden, 864 F.2d 28, 30 n.4 (4th Cir. 1988).

“Substantial evidence” is such evidence as a reasonable mind

might   accept    as      adequate      to    support         the   conclusion         even   if

different conclusions also might be supported by the evidence.

Gibralter Sav. v. LDBrinkman Corp., 860 F.2d 1275, 1297 (5th

Cir. 1988).       Finally, in reviewing a jury verdict, we do not

weigh   the     evidence       or   review        witness       credibility.            United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

            The      jury      heard    testimony         from      a    total    of     eight

witnesses     over     the     course    of       two    days.          The   jury     clearly

believed the testimony of the Defendant’s witnesses.                             Because we

do not weigh the credibility of witnesses, Frost cannot show

that there was a complete absence of probative facts to support

                                              2
the jury’s verdict.       Accordingly, we affirm.              In light of this

disposition, we deny Frost’s motions to correct the record, to

remand   the    case,   and   for   leave    to     file   a   statement     of   the

evidence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented        in   the    materials

before   the    court   and   argument      would    not   aid      the   decisional

process.

                                                                            AFFIRMED




                                       3